PER CURIAM.
This is a petition for a writ of prohibition filed by the defendant Pershing Industries, Inc. in which it is urged that the circuit court has no subject matter jurisdiction over the action below. We deny the subject petition on the ground that the complaint below states, in our view, a proper cause of action under Sections 497.018(l)(i), (k), (l), 497.056, Florida Statutes (1985). We have not overlooked the defendant’s extensive arguments to the contrary, but are not persuaded hereby. This being so, the circuit court has exclusive jurisdiction to try this action, regardless of the amount of damages in controversy. § 497.056, Fla. Stat. (1985).
Prohibition denied.